Per Curiam:

The petition for writs of certiorari is granted. The judgments are vacated and the cases are *839remanded to the respective Circuit Courts of Appeals for further consideration of the alleged changed circumstances with respect to the demilitarization of the employee's involved, and the effect thereof on the Board’s orders.
Assistant Solicitor General Cox and Mr. Alvin J. Rockwell for petitioner.
Mr. Percy J. Donovan for respondent in No. 1236.
Messrs. William A. Seifert and John C. Bane, Jr. for respondent in No. 1237.
Messrs. Roscoe Pound and Kurt F. Pantzer for respondent in No. 1238.
Reported below: Nos. 1236 and 1237,146 F. 2d 718; No. 1238,147 F. 2d 730.